STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                           }
In re: State of Vermont Agency of Transportation           }    Docket No. 188‐10‐04 Vtec
        (Caledonia County State Airport)                   }
                                                           }

              Decision and Order on Cross‐Motions for Summary Judgment

       Appellant‐Applicant State of Vermont Agency of Transportation (Vermont Agency

of Transportation or “VTrans”) appealed from certain conditions imposed by the Zoning

Board of Adjustment (ZBA) and Planning Commission of the Town of Lyndon, in their

respective grants of conditional use approval and site plan approval for the expansion of

the Caledonia County State Airport.  

       Appellant‐Applicant Vermont Agency of Transportation is represented by Trevor

R.  Lewis,  Esq.;  the  Town  is  represented  by  Franklin  L.  Kochman,  Esq.;  and  Interested

Persons Gene Arnoff, Catherine M. Boykin, Herbert DiGioia, Rita DiGioia, Carl Edwards,

Lizbeth Edwards, Barbara Hill, Phyllis H. Josselyn, David A. Lussier, Steven Mitchell, Sr.,

James R. Tobin, Allen D. Young, Alley Young, and Bethany Young, appeared and represent

themselves.  The Vermont Agency of Transportation and the Town have each moved for

summary judgment.  The following facts are undisputed unless otherwise noted.  



       The Vermont Agency of Transportation owns a 78‐acre parcel on the westerly side

of Pudding Hill Road in a Commercial zoning district of the Town of Lyndon, on which

it operates the Caledonia County Airport.  The property surrounding the airport is in the

Rural Residential zoning district. 

       The Caledonia County Airport does not serve passenger‐carrying operations at a

level requiring certification by the Federal Aviation Administration (FAA). 14 C.F.R. Part

                                               1
139.  Airports must receive FAA certification only if they either serve scheduled passenger‐

carrying  operations  of  an  air  carrier  operating  aircraft  designed  for  more  than  nine

passenger seats, 14 C.F.R. §139.1(a)(1), or if they serve unscheduled passenger‐carrying

operations of an air carrier operating aircraft designed for at least thirty‐one passenger

seats, 14 C.F.R. §139.1(a)(2).

       An airport location beacon, that is, a beacon visible from the air at night to identify

the general location of the airport on the ground, is not required by the FAA if an airport

does  not  require  FAA  certification.    If  one  is  installed,  however,  it  must  meet  certain

specifications.    For  a  civilian  airport  such  as  the  Caledonia  County  Airport  the

specifications of an airport location beacon require that it use a green‐and‐white rotating

light.  Specifications for airport location beacons, covering their flash rate, duration, color,

light intensity and visibility, are provided in Advisory Circular 150/5345‐12E.  The airport

location beacon proposed for the Caledonia County Airport is proposed to rotate at a rate

of twenty‐four times per minute, making twelve white flashes alternating with twelve

green flashes per minute.  14 C.F.R. § 139.311(c)(3).  Prior to the applications discussed in

this decision, the Caledonia County Airport had no airport location beacon.

       In September of 2003, the Vermont Agency of Transportation received site plan and

conditional use approval from the Planning Commission and the ZBA to upgrade some of

the lighting systems at the Caledonia County Airport.  The lighting at the airport formerly

was insufficient to allow the FAA to authorize landings at night under instrument flight

rules,  that  is,  when  poor  visibility  limits  the  visual  information  available  to  pilots  for

navigation.  The runway lights were too dim, and the airport lacked hazard beacons and

obstruction lights.  

       In  their  2003  decisions,  the  Planning  Commission  and  ZBA  approved  the  pilot‐




                                                  2
activated1  runway  lighting2  proposed  to  be  placed  on  the  Caledonia  County  Airport

property.   In addition, at three locations in the area surrounding the airport, features in the

landscape encroach into the airspace 250 feet above the airport,  an area within which pilots

expect to be able to fly safely.  In the 2003 application, VTrans applied for approval to

locate two fixed‐bulb hazard beacons, each on a seventy‐foot‐tall tower, and one rotating‐

light airport location beacon, on an eighty‐foot‐tall tower, at these three locations, to be

active continuously from dusk to dawn,3 controlled by a light sensor.  All three locations

are on private land in the Rural Residential zoning district surrounding the airport.  The

Planning  Commission  and  ZBA  approved  the  two  proposed  hazard  beacons,  but

disapproved the rotating airport location beacon, ruling that a third hazard beacon could

be  placed  at  that  third  location  instead.    No  party  appealed  those  decisions,  and  they

became final.

       In  their  2003  decisions,  the  Planning  Commission  and  the  ZBA  denied  VTrans’

proposal to install the rotating‐light airport location beacon on the neighboring property.

In denying conditional use approval, the ZBA concluded that it would have “an adverse

impact on the rural character of the surrounding area due to aesthetic reasons, and due to

the intrusion of the light onto properties and into people’s homes.”  In denying site plan

approval, the Planning Commission concluded that “the site plan did not provide adequate

screening or landscaping to the rotating beacon to achieve maximum compatibility with


       1
         The runway lighting is activated by a radio signal from the pilot, and remains
illuminated for twenty minutes.
       2
          A medium‐intensity runway lighting system, a medium‐intensity taxiway
lighting system, a runway end identification lighting system, two runway precision
approach path indicators, five obstruction lights, and a new wind sock.
       3
         It is also proposed to be illuminated during the daytime when visibility is less
than three miles or the cloud ceiling is less than one thousand feet.

                                                 3
the protection of adjacent property.”  No party appealed the September 2003 Planning

Commission or ZBA decisions; therefore they cannot now be challenged, either directly or

indirectly.  24 V.S.A. §4472;  City of South Burlington v. Department of Corrections, 171 Vt.

587, 588‐89 (2000) (mem.).

       On July 7, 2004, VTrans filed the present application for site plan and conditional use

approval  for  a  dusk‐to‐dawn  rotating‐light  airport  location  beacon  approximately  a

quarter‐mile from the location of the previous proposal and on a shorter tower.  The 2004

application proposed that the beacon be located on the Caledonia County Airport property

itself, eight hundred feet southerly of the existing hanger, on a 34.5‐foot tower, shielded to

the northwest where its light was expected to intercept the terrain, and set at the maximum

allowed angle of 12 degrees (to minimize its effect on ground‐based structures).  It is this

application alone that is before the Court in the present appeal.

       The  Planning  Commission  and  ZBA  both  ruled  that  the  2004  application  was

sufficiently different from the 2003 application to be considered as a successive application.

VTrans conducted a demonstration of the rotating airport location beacon at night, at a

height of approximately twenty‐seven feet and located on top of the hangar, that is, about

eight hundred feet northerly of its actual proposed location.  The demonstration beacon

was shielded to the northwest.

       In the 2004 decisions before the Court in the present appeal, the ZBA and Planning

Commission approved the application for the rotating airport location beacon on a 34.5‐

foot tower on the airport property, but imposed additional conditions requiring that the

rotating‐light airport location beacon be shielded to the east as well as to the northwest,

and that the beacon be pilot‐activated by radio control and shut off within twenty minutes

of activation, in the same manner as the runway lighting system.

       Grant funding may be available from the FAA to cover 95% of the cost of all the



                                              4
lighting improvements.  A federal statute separate from the Federal Aviation Act,4 the

Airport and Airway Improvement Act,5 governs the process through which proprietors of

airports  can  obtain  federal  funding  for  the  construction  of  airport  improvements.    To

qualify for FAA grant funding under the Airport and Airway Improvement Act, 49 U.S.C.

§47105(a)(1)(B)(iii)  (2005),  an  applicant  must  show  compliance  not  only  with  all  FAA

statutes and regulations, but also with FAA Advisory Circulars.6 In the absence of the

federal funding issue, FAA Advisory Circulars are only advisory, that is, they contain only

recommended standards for small airports that do not require FAA certification, such as

the Caledonia County Airport.  As of March of 2004, the FAA regulations governing the

federal  Airport  Aid  Program,  14  C.F.R.  Part  152,  no  longer  required  installation  of  an

airport location beacon to be eligible for federal funding of a runway lighting system, but

at least as of that time it was FAA “policy to continue this practice.”7  Under the present8

requirements of FAA Advisory Circular 150/5340‐30, Design and Installation Details for




       4
          49 U.S.C. §§40101–46507 (2005).
       5
          49 U.S.C. §47101–75 (2005).
       6
          14 C.F.R. §151.72(a); FAA Grant Assurance 34, Policies, Standards, and
Specifications (cited in Town’s Statement of Undisputed Facts, Exhibit S).
       7
         March 4, 2004 Memorandum from the Manager of the FAA Airport
Engineering Division to the Manager of the FAA Airports Division, Town’s Statement
of Undisputed Facts, Exhibit S.
       8
          Appellants argue that the general availability of the highly accurate Global
Positioning System, an independent satellite‐based navigation device, has or will soon
render obsolete the need for rotating‐light airport location beacons.  While this may be a
factor in any discussion between VTrans and the FAA as to whether the requirement of
the Advisory Circulars may be waived, it does not affect whether the requirement
remains in the text of the Advisory Circular.

                                                5
Airport Visual Aids, such an airport location beacon may not be radio controlled.9



Regulation of state‐owned facilities under 24 V.S.A. §4413

       Municipalities may regulate state‐owned facilities, such as the Caledonia County

Airport,  but  “only  with  respect  to  location,  size,  height,  building  bulk,  yards,  courts,

setbacks, density of buildings, off‐street parking, loading facilities, traffic, noise, lighting,

landscaping, and screening requirements, and only to the extent that regulations do not

have the effect of interfering with the intended functional use.”  24 V.S.A. §4413(a) (2004).

All the airport lighting, including  the proposed rotating‐light airport location beacon, fall

within  the  plain  meaning  of  the  attribute  of  “lighting”  allowed  to  be  regulated  by

municipalities.  The issue for this appeal is whether a requirement that the rotating‐light

airport  location  beacon  be  radio‐controlled  (pilot‐activated),  or  certain  shielding

requirements  for  the  airport  beacon,  have  an  effect  of  interfering  with  the  intended

functional use of the airport.

       In  the  2003  decisions,  VTrans  received  conditional  use  approval  and  site  plan

approval of all the other lighting improvements necessary to allow greater safety of its

nighttime operations, including approval of the placement of three tall hazard beacons in

locations surrounding the airport.  In the 2004 decisions on appeal in the present case,

VTrans contests whether the rotating‐light airport location beacon may be required to be

radio‐controlled (pilot‐activated), and may also contest the shielding required to the east.


       9
           This requirement was stated in §5 of former Advisory Circular 150/5340‐27A,
Air‐to‐Ground Control of Airport Lighting Systems, which was superseded by
Advisory Circular 150/5340‐30.  The same requirement is found in §8.1 of Advisory
Circular 150/5430‐30, but was not contained in the excerpts of that Advisory Circular
provided in the parties’ exhibits.  The complete FAA Advisory Circulars are available at
http://www.airweb.faa.gov/Regulatory_and_Guidance_Library/rgAdvisoryCircular.nsf
/MainFrame?OpenFrameSet , or by navigating through the menu at www.faa.gov.

                                                 6
       Material facts are in dispute as to whether the requirement that the rotating‐light

airport location beacon be radio‐controlled (pilot‐activated) interferes with the intended

functional use of the airport, especially given the 2003 approval of all the other proposed

lighting improvements.  All that has been shown is that it may affect or impede the federal

funding  available  to  VTrans  for  the  lighting  improvements  at  the  airport.    Therefore,

summary judgment on this point must be denied, and we must schedule this matter for

hearing on the merits of whether a condition that the proposed beacon be radio‐controlled

(pilot‐activated) would interfere with the intended functional use of the airport.  Material

facts are also in dispute, or at least have not been provided to the Court, as to whether the

shielding to the east would interfere with the intended functional use of the airport. 



Federal preemption

       The Vermont Agency of Transportation also argues that municipal regulation of the

operation  of  the  rotating‐light  airport  location  beacon  is  unlawful  due  to  federal

preemption,  on  two  grounds:  because  federal  law  fully  occupies  the  fields  of  aviation

navigation and safety and because federal law directly conflicts with municipal regulation

of the beacon’s operation. 

       As well as preempting state and local law by explicit or implicit statutory language,

under the Supremacy Clause of the United States Constitution,  art. VI, cl. 2, federal law

may preempt state and local law through “actual conflict, or occupation of the field.”  In

re Commercial Airfield, 170 Vt. 595, 595 (2000) (citing Cipollone v. Liggett Group, Inc., 505

U.S. 504, 516 (1992)).  “In  the absence of express pre‐emptive language, Congressʹ intent

to pre‐empt all state law in a particular area may be inferred where the scheme of federal

regulation is sufficiently comprehensive to make reasonable the inference that Congress

‘left no room’ for supplementary state regulation . . . [or] where the field is one in which

‘the federal interest is so dominant that the federal system will be assumed to preclude

                                               7
enforcement of state laws on the same subject.’” Hillsborough County, Fla. v. Automated

Med.  Labs.,  Inc.,  471  U.S.  707,  713  (1985)  (internal  citations  omitted).    In  conducting

Supremacy Clause analysis, the “preemption of local ordinances is treated in the same way

as that of state laws,”  U.S. v. City of Berkeley, 735 F. Supp. 937, 939 (E.D. Mo. 1990) (citing

Hillsborough  County,  471  U.S.  at  713),  but  the  reviewing  court  “must  presume  that

Congress did not intend to preempt areas of traditional state regulation.”  Metro. Life Ins.

Co. v. Massachusetts, 471 U.S. 724, 740 (1985); see, e.g.,  Gustafson v. City of Lake Angelus,

76 F.3d 778, 784 (6th Cir. 1996) (“The FAA has acknowledged that land use matters within

the federal aviation framework are intrinsically local.”)   

       In the present case, because the Federal Aviation Act, 49 U.S.C. §§40101–46507 (2005)

(governing the use of navigable airspace over the United States), does not preclude the

rotating‐light  airport  location  beacon  at  this  airport  from  being  radio‐controlled.    The

federal statutory scheme relevant to the preemption analysis is instead the Airport and

Airway Improvement Act, 49 U.S.C. §47101–75 (2005), which governs the process through

which proprietors of airports can obtain federal funding for the construction of airport

improvements.

       The Airport and Airway Improvement  Act (AAIA)  does  not  set  out mandatory

requirements governing the construction of airport lighting improvements.  Rather, it lays

out the requirements for obtaining federal funding for airport construction projects.  City

of Cleveland v. Brook Park, 893 F. Supp. 742, 748 (N.D. Ohio 1995).  No language in the

Airport and Airway Improvement Act expressly or impliedly preempts local regulation of

the rotating‐light airport location beacon in this case.  City of Cleveland, 893 F. Supp. at 752

(“The  Federal  Aviation  Act,  the  Noise  Control  Act,  and  the  AAIA  contain  no  express

preemption of local land use ordinances.”)  Therefore, we turn to whether there is an actual

conflict between the Airport and Airway Improvement Act and local regulation of the

rotating‐light airport location beacon in this case.

                                                 8
       An actual conflict exists if it is either impossible to comply with both the Airport and

Airway Improvement Act and the local zoning decision, or if compliance with the local

zoning decision would frustrate the purpose of the federal statute.  See City of Cleveland,

893 F. Supp. at 748.   In this instance, it is not impossible to comply both with the municipal

condition that the rotating‐light airport location beacon be radio‐controlled and with the

provisions of the AAIA.  

       The  Airport  and  Airway  Improvement  Act  merely  establishes  the  methods  for

obtaining  federal  funding  for  airport  construction  projects.    The  AAIA  “sets  out  no

requirements with which it would be impossible to comply while complying with local

zoning ordinances; even assuming the existence of otherwise competing local and federal

regulations, an airport proprietor could choose to comply with both simply by foregoing

federal funding.  While such a decision may be less than practical, compliance with both

the  AAIA  and  [a  municipality’s]  local  zoning  laws  is  not  legally  impossible.”    City  of

Cleveland, 893 F. Supp. at 748.  Thus, even if the condition requiring radio control of the

beacon precludes federal funding in the present case,10 the municipal authority to regulate

the beacon is not preempted due to actual conflict.

       The final area of federal preemption analysis is whether municipal restriction of the

nighttime operation of the rotating‐light airport location beacon frustrates the purpose of

the federal Airport and Airway Improvement Act.  The purpose of this federal law is “to

provide federal funding to airport construction projects to promote a wide variety of policy


       10
           Both VTrans and the Town have referred to the potential for VTrans to obtain
a waiver of the Advisory Circular prohibition against radio control of a rotating‐light
airport location beacon, to allow it to qualify for federal funding despite the zoning
condition.  Neither party has referred to any formal steps that have been or could be
taken by VTrans within the federal administrative process to obtain such a ruling.  The
parties should be prepared to discuss this issue in the telephone conference provided in
the final paragraph of this decision.

                                                 9
goals,” enumerated in 49 U.S.C. §47101(a).  City of Cleveland, 893 F. Supp. at 749.  These

policies include promoting the safe operation of airports and airways, encouraging the

development  of  intermodal  transportation,  providing  for  the  protection  of  natural

resources and the environment, promoting noise control, encouraging consistency with the

Federal Aviation Act, and advancing projects that use innovative technology, concepts, and

approaches that promote safety, capacity, and efficiency.  49 U.S.C. §47101(a).  Moreover,

§47101(f) of the AAIA requires that the Administrator, in carrying out the Act, to give the

highest priority to commercial service airports, unlike the Caledonia County Airport, and

to maximize the use of safety features and systems.  49 U.S.C. §47101(f).

       As  rotating‐light  airport  location  beacons  are  not  among  the  enumerated  safety

improvements  specifically  encouraged  by  the  AAIA’s  purpose  statement,  49  U.S.C.

§47101(f), the purpose of the AAIA cannot be frustrated by a municipal requirement that

a specific rotating‐light airport location beacon be radio‐controlled.  Even if a particular

airport proprietor is unable to obtain federal funding for a rotating‐light airport location

beacon, that circumstance does not frustrate the AAIA’s general purpose of making that

funding  available.    Because  it  is  possible  to  comply  both  with  the  AAIA  and  with  the

municipal condition that the rotating‐light airport location beacon be radio‐controlled, and

because  the  zoning  decision  does  not  frustrate  the  AAIA’s  purpose,  there  is  no  actual

conflict between the AAIA and the condition at issue in this appeal.

       The remaining preemption issue is whether the AAIA and other federal aviation

laws are sufficiently broad in scope to occupy the field of land use as it relates to aviation.

While federal law empowers the FAA to regulate aircraft, airspace, air traffic, aircraft noise,

and aviation safety,11 the question is whether federal law is sufficiently comprehensive, and


       11
         49  U.S.C.  §40103(b)(2)(A),  (D)  (2005);  §40103(a);  §40103(b)(2)(C),  (D);  City  of
Burbank  v.  Lockheed  Air  Terminal  Inc.,  411  U.S.  624,  638‐40  (1973);  see  also  In  re
Commercial Airfield, 170 Vt. at 597.

                                                10
pervasively occupies the field of land use as it relates to aviation, to make reasonable an

inference that Congress left no room for municipal regulation of an airport location beacon

under its power over local land use.

       In Commercial Airfield, 170 Vt. at 597, the Vermont Supreme Court analyzed this

issue  with  respect  to  Act  250  and  concluded  “that  the  federal  government  has  not

pervasively occupied the field of land‐use regulations relating to aviation.”  See also Fourth

Quarter Prop., Inc. v. City of Concord, No. 04‐1220, 127 Fed. Appx. 648, 655–56 (4th Cir.,

April 13, 2005) (unpublished); Skysign Intʹl v. City & County of Honolulu, 276 F.3d 1109,

1117 (9th Cir. 2002) (federal aviation law does not “preclude local regulation . . . that does

not actually reach into the forbidden, exclusively federal areas, such as flight paths, hours,

or altitudes”); Gustafson v. City of Lake Angelus, 76 F.3d 778, 785 (6th Cir. 1996) ; Greater

Orlando Aviation Auth. v. FAA, 939 F.2d 954, 959 (11th Cir. 1991); Condor Corp. v. City

of St. Paul, 912 F.2d 215, 219 (8th Cir. 1990).

       As the Vermont Supreme Court has noted, “although the federal government has

preempted certain aspects of aircraft and airport operation, it has not preempted land use

issues such as zoning and environmental review.”  Commercial Airfield, 170 Vt. at 596.

Similarly, because the AAIA solely provides funding for airway improvements, it does not

intrude into the field of land use decisions and does not mandate the use of any particular

airport lighting equipment at any class of airport.  Nor does the Federal Aviation Act’s

regulation of air safety or air navigation require this class of small airport to be equipped

with a rotating‐light airport location beacon.  Therefore, federal law does not preempt the

authority of the Planning Commission and ZBA, and hence the authority of this Court in

this de novo proceeding, to require that the rotating‐light airport location beacon be radio‐

controlled.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

                                              11
both  the  Vermont  Agency  of  Transportation’s  and  the  Town’s  motions  for  summary

judgment are DENIED in part, as material facts are disputed, or at least have not been

provided, as to whether radio control or shielding of the rotating‐light airport location

beacon  would  interfere  with  the  intended  functional  use  of  the  airport.    The  Vermont

Agency of Transportation’s motion is DENIED and the Town’s motion is GRANTED, in

that federal aviation law does not preempt the municipal zoning and planning authority,

and hence the authority of this Court, to impose a condition requiring that a rotating‐light

airport location beacon be radio‐controlled or that such a beacon be shielded appropriately.

The question of whether, on the merits, any such conditions should be imposed, remains

to be decided after an evidentiary hearing on the application.

       A telephone conference is scheduled (see enclosed notice) to discuss the appropriate

schedule for mediation (including whether a representative of the FAA should be invited

to participate in mediation,12) and to discuss an appropriate schedule for a hearing on the

merits of the Vermont Agency of Transportation’s application to place the rotating‐light

airport location beacon at the Caledonia County Airport, and on the merits of whether

radio‐control  or  any  shielding  of  such  a  beacon  would  interfere  with  the  intended

functional use of the airport.

       Done at Berlin, Vermont, this 9th day of February, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge




       12
          If the parties wish to invite a representative of the regional FAA general
counsel’s office to participate in the telephone conference, they may do so and inform
the Court staff.

                                               12